State of Maryland v. Oliver Miller, No. 24, September Term, 2020. Opinion by Biran, J.

CONSTITUTIONAL LAW – ARTICLE 21 OF THE MARYLAND
DECLARATION OF RIGHTS – SIXTH AMENDMENT OF THE UNITED
STATES CONSTITUTION – RIGHT OF ACCUSED TO CONFRONT
WITNESSES – The Court of Appeals held that a trial court does not violate a criminal
defendant’s rights to confrontation and cross-examination, where the court allows the
technical reviewer of a report analyzing DNA evidence to testify about the results of that
analysis, without requiring the primary author of the report to be available for cross-
examination. Given the thorough, substantive review that a technical reviewer undertakes
prior to signing off on the report, the technical reviewer becomes the functional equivalent
of a second author of the report. Thus, when the technical reviewer expert witness conveys
information in the report to the jury, the witness does not impart testimonial hearsay, but
rather provides their independent opinions based on their independent review of the entire
testing process and the resulting data. In this case, the testifying witness in Respondent’s
trial was the analyst who served as the technical reviewer of the relevant report and adopted
its conclusions as her own independent opinions prior to the report’s issuance. As such, the
technical reviewer did not convey testimonial hearsay to the jury. Therefore, there was no
violation of Respondent’s rights to confrontation and cross-examination under Article 21
of the Maryland Declaration of Rights or his rights under the Confrontation Clause of the
Sixth Amendment to the United States Constitution by virtue of the technical reviewer
testifying instead of the primary author of the report.

CONSTITUTIONAL LAW – ARTICLE 21 OF THE MARYLAND
DECLARATION OF RIGHTS – SIXTH AMENDMENT OF THE UNITED
STATES CONSTITUTION – RIGHT OF ACCUSED TO CONFRONT
WITNESSES – HARMLESS ERROR – The Court of Appeals held that any error in the
expert witness’s reference to the non-testifying primary author of the report in her
testimony was harmless beyond a reasonable doubt. Respondent did not cross-examine the
testifying witness concerning the accuracy of the DNA match or the statistics, which were
also contained in the non-testifying analyst’s report. Under these circumstances, there is no
reasonable possibility that the two brief and isolated references to the primary author’s
conclusions may have contributed to the rendition of the guilty verdict.
Circuit Court for Baltimore City
Case No.: 117138025
Argued: December 3, 2020

                                                                                   IN THE COURT OF APPEALS

                                                                                        OF MARYLAND

                                                                                             No. 24

                                                                                      September Term, 2020



                                                                                     STATE OF MARYLAND

                                                                                                v.

                                                                                       OLIVER MILLER



                                                                                       Barbera, C.J.
                                                                                       McDonald
                                                                                       Watts
                                                                                       Hotten
                                                                                       Getty
                                                                                       Booth
                                                                                       Biran,

                                                                                             JJ.



                                                                                       Opinion by Biran, J.



                                                                                       Filed: August 5, 2021
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                        2021-08-05 10:29-04:00



Suzanne C. Johnson, Clerk
       Since the early 1990s, law enforcement officers throughout the United States have

solved criminal cases with the aid of the Federal Bureau of Investigation’s Combined DNA

Index System (“CODIS”) and the associated National DNA Index System (“NDIS”). These

tools permit law enforcement agencies to exchange and compare deoxyribonucleic acid

(DNA) profiles in connection with crimes where no suspect has been identified. The

indexes link DNA evidence obtained from crime scenes with the known DNA profiles of

individuals contained in the indexes. To date, CODIS and NDIS have generated more than

500,000 leads for participating law enforcement agencies. This is one of those cases.

       In 2008, an unidentified assailant sexually assaulted L.J.,1 a 19-year-old woman, in

her Baltimore City apartment. Forensic evidence was collected at the woman’s apartment

and from her body during a Sexual Assault Forensic Examination (“SAFE Exam”).

Forensic scientists generated a DNA profile from the evidence for an “unknown male #1,”

the presumptive assailant, but the case went cold. Nine years later, CODIS produced

Respondent Oliver Miller as a match for “unknown male #1.” A grand jury subsequently

charged Miller with several offenses relating to the sexual assault of L.J.

       At Miller’s trial, the State produced several witnesses who were involved in the

collection and analysis of the forensic evidence, but the State did not call Thomas Hebert



       1
         In a prior case involving the rape of an adult victim, we declined to “use the
victim’s name or initials” in order to “protect her privacy.” Raynor v. State, 440 Md. 71,
75 n.1 (2014). We use the victim’s initials here because we have decided to include as an
appendix to this opinion the crime lab report that is at the center of the constitutional dispute
we consider in this case. As redacted in the record before us, that report refers to the victim
by her initials.
as a witness. Formerly an analyst in the Baltimore Police Department’s Forensic Services

Division, Mr. Hebert was the primary author of two reports that analyzed and/or compared

DNA evidence relevant to this case: (1) a 2008 report stating that the DNA of “unknown

male #1” was identified on the evidence collected from L.J. and her apartment; and (2) a

2017 report naming Miller as the source of that DNA. By the time of Miller’s trial, Mr.

Hebert had relocated to Georgia. The State proposed to offer the testimony of two other

Forensic Services Division analysts in Mr. Hebert’s stead: Kelly Miller (no relation to

Respondent Oliver Miller), who was the technical reviewer of the 2008 report, and

Kimberly Morrow, who was the technical reviewer of the 2017 report. In response, Miller

moved on hearsay and confrontation grounds to preclude the State from offering evidence

of Mr. Hebert’s analyses through these witnesses. The trial court denied the motion and

permitted Ms. Miller and Ms. Morrow to testify over Miller’s objection. The jury convicted

Miller on all counts.

       In this appeal, we are concerned with Ms. Morrow’s testimony concerning the 2017

report, which named Miller as the suspect in the 2008 sexual assault of L.J. The question

before this Court is whether a trial court violates a criminal defendant’s constitutional

rights, where the court allows the technical reviewer of a report analyzing DNA evidence

to testify about the results of that analysis, without requiring the primary author of the

report to be available for cross-examination. For the reasons that follow, we answer that

question in the negative and affirm Miller’s convictions.




                                            2
                                             I

                                       Background

   A. CODIS Program Requirements for Participating Laboratories

       In 1990, the FBI piloted the CODIS Program with 14 participating state and local

laboratories. See Federal Bureau of Investigation, Combined DNA Index System (CODIS),

available at https://perma.cc/RNB8-96SA. The DNA Identification Act of 1994 authorized

the Director of the FBI to establish NDIS and specified the standards for those laboratories

that contribute profiles to the indexes. See Pub. L. No. 103-322, 108 Stat. 2069 (1994)

(codified as amended at 34 U.S.C. § 12592 (2017)).2 Today, the indexes contain DNA

identification records of persons convicted of and charged with crimes, analyses of DNA

samples recovered from crime scenes, analyses of DNA samples recovered from

unidentified human remains, and other DNA samples collected under applicable legal

authorities. See 34 U.S.C. § 12592(a). Each laboratory that contributes to the indexes3 must




       2
         The laws related to CODIS/NDIS have been modified by subsequent legislation
since the 1994 enactment. See DNA Analysis Backlog Elimination Act of 2000, Pub. L.
No. 106-546, 114 Stat. 2726 (2000) (granting authority to federal and state officials to
collect DNA samples from persons convicted of federal offenses); Justice for All Act of
2004, Pub. L. No. 108-405, 118 Stat. 2260 (2004) (expanding DNA collection to persons
charged in an indictment or information); DNA Fingerprint Act of 2005, Pub. L. No. 109-
162, 119 Stat. 2960 (2006) (expanding DNA collection to persons arrested and non-United
States persons detained under federal authority). See also Maryland v. King, 569 U.S. 435,
443-46 (2013) (discussing the CODIS Program).
       3
         CODIS has three levels of indexes. There is the Local DNA Index System (LDIS),
which is used by individual laboratories. The State DNA Index System (SDIS) is used at
the state level and serves as a state’s database of DNA profiles contributed by LDIS
laboratories. NDIS is the national-level index, which contains DNA profiles contributed
by participating states. In Maryland, the Department of the State Police is authorized to

                                             3
comply with the FBI’s Quality Assurance Standards for Forensic DNA Testing

Laboratories (“QAS” or the “Standards”) and undergo periodic audits to ensure their

continued compliance. See id. § 12592(b).

       Relevant to this case, Standard 12.1 requires each participating forensic laboratory

to “conduct and document administrative and technical reviews of all case files and reports

to ensure conclusions and supporting data are reasonable and within the constraints of

scientific knowledge.” FBI, Quality Assurance Standards for Forensic DNA Testing

Laboratories, Std. 12.1 (2011), available at https://perma.cc/D227-A2GU (“FBI QAS”).4

An administrative review is an evaluation of the final report and its supporting

documentation “for consistency with laboratory policies and for editorial correctness.” Id.

at Std. 2 (definitions). Under the QAS, an administrative reviewer must:

           • review the case file and final report for clerical errors and ensure relevant

               case information is included in the report and accurate;

           • review the chain of custody and disposition of the evidence; and

           • follow the laboratory’s administrative review documentation procedures.

See id. at Std. 12.3.




collect and store DNA records and samples. See Md. Code Ann., Pub. Safety § 2-501 et
seq. (2018 Repl. Vol. & 2020 Supp.).
       4
        The QAS were updated in 2020. All references to the QAS in this opinion are
consistent with the Standards that were in effect at the time Ms. Morrow performed her
technical review of the 2017 report.


                                              4
       A technical review, in contrast to an administrative review, is a thorough,

substantive review of the primary analyst’s work. Thus, a technical reviewer must be a

qualified analyst in the methodology being reviewed.5 Id. at Stds. 5.5, 12.1.1. A technical

review includes “an evaluation of reports, notes, data, and other documents to ensure there

is an appropriate and sufficient basis for the scientific conclusions.” Id. at Std. 12.1.

Standard 12.2 sets forth the following requirements for a technical review:

       STANDARD 12.2 Completion of the technical review shall be documented
       and the technical review of forensic casework shall include the following
       elements:

              12.2.1 A review of all case notes, all worksheets, and the electronic
              data (or printed electropherograms or images) supporting the
              conclusions.

              12.2.2 A review of all DNA types to verify that they are supported by
              the raw or analyzed data (electropherograms or images).

              12.2.3 A review of all profiles to verify correct inclusions and
              exclusions (if applicable) as well as a review of any inconclusive
              result for compliance with laboratory guidelines.

              12.2.4 A review of all controls, internal lane standards and allelic
              ladders to verify that the expected results were obtained.

              12.2.5 A review of statistical analysis, if applicable.

              12.2.6 A review of the final report’s content to verify that the
              results/conclusions are supported by the data. The report shall address
              each tested item or its probative fraction.

              12.2.7 Verification that all profiles entered into CODIS are eligible,
              have the correct DNA types and correct specimen category.


       5
         A technical reviewer should not be confused with a “technician.” A technician
works under the direction of a qualified analyst. FBI QAS, supra, at Std. 2 (definitions). A
technical reviewer is a qualified analyst. Id. Accordingly, “[t]echnicians do not interpret
data to reach conclusions on typing results or prepare final reports.” Id.


                                              5
                      12.2.7.1 Prior to upload to or search of SDIS, verification of
                      the following criteria for DNA profiles: eligibility for CODIS,
                      correct DNA types, and appropriate specimen category.

                      12.2.7.2 For entry into a searchable category at SDIS,
                      verification of the following criteria for DNA profiles by two
                      concordant assessments by a qualified analyst or technical
                      reviewer: eligibility for CODIS; correct DNA types; and
                      appropriate specimen category.

The QAS further requires the laboratory to document each element of the administrative

and technical reviews. Id. at Std. 12.4.

       To ensure that each laboratory employee involved in casework is proficient, the

QAS requires that analysts, technical reviewers, and other relevant personnel periodically

be “proficiency tested” in the technology they use in casework. Id. at Std. 13.1.4.1. In

addition, the contributing laboratories must be audited annually to evaluate, confirm, and

verify that laboratories are meeting the level of quality required. Id. at Std. 15.1.

   B. This Case

       1. The Crime and Subsequent Investigation

       On January 19, 2008, L.J., a 19-year-old student, noticed someone who seemed to

be following her as she walked home along Eutaw Street in Baltimore City. As L.J. put her

keys into the front door of her apartment building, a man came up from behind her, held a

knife to her throat, told her not to scream, and ordered her to open the door. Once inside

L.J.’s apartment, the assailant forced her to engage in various sexual acts with him for

approximately two hours.

       During the assault, the assailant forced L.J. to touch his penis with her hand and

perform fellatio on him multiple times. Following those acts, he ejaculated on her face, her


                                               6
bedsheet, and pillowcase. He also attempted to penetrate her vagina, kissed her mouth,

sucked her breasts, and forced her to shower with him. Later, the assailant saw a bottle of

whiskey from which he drank and forced L.J. also to drink.

       When the assailant decided to leave, he tied L.J. to a chair using electronics cords

and exited with her keys, debit card, cash, and cellphone. L.J. eventually freed herself,

escaped her apartment, and called the police from a neighbor’s apartment. The responding

officer transported L.J. to a nearby hospital, where a forensic nurse examiner conducted a

SAFE Exam on L.J., during which the examiner swabbed L.J.’s body for DNA and took a

sample of L.J.’s blood. Meanwhile, detectives collected forensic evidence at L.J.’s

apartment.

       Thirty-nine items were submitted to the Forensic Services Division of the Baltimore

Police Department for analysis, including the evidence collected at L.J.’s apartment and

during her SAFE Exam. On November 24, 2008, Thomas Hebert prepared a report stating

the results and conclusions of that analysis (the “2008 report”).6 The report contained

forensic analysis of six items of evidence: (1) L.J.’s blood card (her known DNA sample);

(2) swabs of L.J.’s left breast; (3) swabs of the electronics cords; (4) swabs of the whiskey

bottle; (5) vacuum extraction of a washcloth; and (6) a sample from the pillowcase. The

report also analyzed DNA collected from a plastic cup recovered by detectives following

an interview with a person of interest (referred to in the report as “unknown male #2,”



       6
        The 2008 report is not part of the record in this case. The information concerning
the 2008 report we include here comes from trial testimony.


                                             7
although the contributor of that profile presumptively was the person of interest who had

been interviewed). Mr. Hebert concluded that “unknown male #1” was the source of the

DNA found on L.J.’s breast, the pillowcase, electronics cords, and the whiskey bottle. He

ruled out the possibility that “unknown male #2” was a contributor to the DNA found on

those items.

       L.J. worked with the police to develop a computer composite sketch of the assailant.

She also viewed photo arrays, but was unable to positively identify a suspect. By December

2008, the case had gone cold.

       On February 2, 2017, Oliver Miller’s DNA sample was collected and processed in

connection with an unrelated sexual assault case by Christy Silbaugh, another DNA analyst

in the Forensic Sciences Division. Two months later, on April 3, 2017, the Baltimore Police

Department received notification from CODIS of a “hit” in the system, which produced

Miller’s DNA profile as a match with the DNA record associated with the pillowcase

sample.7 As a result of that notification, Detective Justin Stinnett of the Cold Case Unit

was assigned the case. Detective Stinnett made contact with L.J. for further investigation.




       7
         A CODIS/NDIS hit is “[a] confirmed match that aids an investigation and one or
more of the case(s) involved in the match are unsolved.” FBI Laboratory, National DNA
Index System (NDIS) Operational Procedures Manual (2021), available at
https://perma.cc/KZ3C-SMN5. We presume that the DNA records and profiles generated
from Mr. Hebert’s 2008 analysis were submitted to the statewide DNA database system,
because a CODIS hit later produced Miller as a match of the DNA profile generated for
“unknown male #1.” At trial, Miller moved to exclude any testimony regarding the CODIS
hit. The State agreed that there would be no mention of CODIS or of the other sexual
assault case, which led to law enforcement obtaining Miller’s known DNA profile.


                                            8
He and another detective interviewed L.J. and showed her a photo array that included

Miller. At that time, L.J. was unable to positively identify Miller as the assailant.

       Using Miller’s known sample, Mr. Hebert produced a “Supplemental Forensic

Biology Report,” dated May 9, 2017 (the “2017 report”).8 The 2017 report concluded that

Miller was “the source of the DNA profiles” generated from the pillowcase sample and the

swabs of L.J.’s left breast. The report stated these conclusions with “a random match

probability greater than 1 in 7.49 trillion,” which “shows at least 99.9% confidence that the

DNA profile is unique” in the world’s population. The report further concluded that the

DNA profiles generated from the swabs of the electronics cords (referred to in the 2017

report as “black wires”) and whiskey bottle were “consistent with a mixture of [L.J.], Oliver

Miller, and additional minor alleles from an unknown source.” The report did not

specifically identify the particular genetic makeup of either the DNA profile associated

with “unknown male #1” in the 2008 report or the DNA profile that Ms. Silbaugh generated

from Miller’s known sample in 2017. That is, in the 2017 report, Mr. Hebert did not list

particular alleles found at the particular loci that comprised the DNA profiles of “unknown

male #1” and Miller. He only said that, based on the DNA profiles of the forensic evidence

that previously had been analyzed and reported on November 24, 2008, and on Miller’s

known DNA profile, which had been analyzed and reported on February 2, 2017, Miller

was the source of the DNA contained in the evidentiary samples collected from L.J.’s



       8
           A copy of the 2017 report (with the victim’s name redacted to show just her
initials) is provided as an appendix to this opinion.


                                              9
person and apartment following the sexual assault. Mr. Hebert also provided other

statistical analyses in the 2017 report in addition to that quoted above.

       A grand jury in Baltimore City charged Miller with several offenses related to the

sexual assault of L.J. in 2008.

       2. Trial

       Miller’s jury trial began on June 7, 2018, in the Circuit Court for Baltimore City. At

trial, the State produced several experts involved in the collection and analysis of the

forensic evidence.9 However, Mr. Hebert – who, by the time of trial, had left the Baltimore

Police Department and moved to Georgia – did not testify.

       After becoming aware that Mr. Hebert might not testify, Miller’s counsel moved to

exclude the 2017 report,10 as well as Ms. Miller’s and Ms. Morrow’s testimony about the

conclusions contained in the 2008 and 2017 reports, respectively. For purposes of the

motion only, the defense introduced a copy of the 2017 report. Defense counsel argued that

the admission of evidence relating to Mr. Hebert’s analyses would violate the rule against

hearsay, as well as Miller’s constitutional right to confrontation. With respect to the

confrontation challenge, defense counsel argued that the 2017 report was “testimonial”




       9
         The State called the mobile technician who processed the crime scene, the
serologist who submitted the forensic evidence for DNA analysis, the forensic nurse
examiner who collected samples from L.J. as part of the SAFE Exam, and the technical
reviewers of the 2008 and 2017 reports (Ms. Miller and Ms. Morrow).
       10
         Defense counsel did not move to exclude Mr. Hebert’s 2008 report, based on her
apparent assessment that it was not “testimonial.” However, the State did not introduce the
2008 report into evidence.


                                             10
under State v. Norton, 443 Md. 517 (2015), either because it was a formalized document

that stated facts relevant to a potential criminal prosecution, or because it was prepared for

the primary purpose of accusing Miller. The prosecutor clarified that he did not intend to

introduce the 2017 report into evidence if Mr. Hebert did not testify, but argued that

admission of the testimony of Ms. Miller and Ms. Morrow, as the technical reviewers of

the two reports, would not violate Miller’s confrontation rights. According to the

prosecutor,

       the technical reviewer takes the evidence, takes the raw data and just goes
       through it as though they were going through the whole thing from the start,
       as though they were Mr. Hebert going through the whole thing from the start,
       and tests and retests each and every step through the process to make certain
       that these results are accurate.

Thus, according to the prosecutor, although “the actual physical paper DNA report might

not be admissible as evidence” if Mr. Hebert did not testify, the two technical reviewers

should be permitted to “testify regarding their review of Mr. Hebert’s work and regarding

his conclusions.”

       To resolve the issue, at the suggestion of the State, the trial judge decided to examine

one of the technical reviewers – Ms. Morrow – outside the presence of the jury to determine

the procedures she used to reach her conclusions as a technical reviewer. Ms. Morrow

explained to the trial judge that it is common for more than one analyst to perform the

“hands-on work” that goes into the preparation of a DNA report: “We do work together.

So one analyst might perform the lab work. Multiple analysts might perform the lab work.

But then all the data generated is reviewed by an analyst at the end who creates that report

and then it starts the review process.”


                                              11
       Ms. Morrow stated that Mr. Hebert was not responsible for all of the “hands-on

work … that went into the report.” Rather, as the creator of the report, “[h]e would just be

responsible for reviewing the data at the end and drawing the conclusions, the statistics,

and issuing the report.” Indeed, with respect to Mr. Hebert’s 2008 report, Ms. Morrow

stated that she had been “responsible for the quantification, amplification and the

electrophoresis of the portion of the victim’s blood card.” With respect to Miller’s known

sample, Ms. Morrow explained that Mr. Hebert did not do the lab work that generated the

DNA profile for Miller, and that a different analyst in the Forensic Services Division,

Christy Silbaugh, issued the report that identified Miller’s DNA profile. Thus, Ms. Morrow

affirmed that, in the 2017 report, Mr. Hebert “took … his results from 2008 and he

compared them with the results from the oral swab of Oliver Miller that were actually

prepared by Christy Silbaugh” in connection with an unrelated case.

       Regarding the review process after an analyst completes a report, Ms. Morrow

explained:

       We have two types of reviews in our office. We have something called a
       technical review and we have something called an administrative review. So
       when an analyst completes their case, they do something called an analyst
       review first where they go through their case folder, check all of their work.
       It goes on to a technical reviewer where the technical reviewer checks all of
       their documentation, checks that the proper procedures were followed,
       checks that all of the statements and conclusions are correct, checks the
       statistics, makes sure agreements are made with all of those things, they are
       consistent with the report and then the technical reviewer will sign off on that
       report.

              Following that, we have an administrative review which is less of the
       technical aspects but covers things like typographical errors, numbering, the
       general documentation in the case folder, things like that.



                                             12
Ms. Morrow subsequently expanded on the role of a technical reviewer in the crime lab:

       Q      [W]hat do you do as a technical reviewer?

       A      So as a technical reviewer, we have a checklist that we follow where
              we review all the work that was done. We make sure that we believe
              that the statements made are scientifically valid. We review all of the
              statistics. We make sure that we are in agreement with the report that
              has been authored. And then we document those agreements on our
              forensic biology document checklist and then sign and date it.

       Q      So in laymen’s terms, would it be fair to say that you go step by step
              through the analysis and instead of actually having hands on and lab
              [sic], you’re actually doing analysis with numbers?

       A      Right. We review all of the documentation in the case folder. So in
              this case, there was no lab work done by—if lab work is done, they’ll
              review all of that documentation, they’ll make sure it’s complete, that
              protocols were followed, review the controls, everything that was
              generated in the case. And then review any conclusions and
              interpretations that were made.

       ….

       Q      … [B]ased on your review of Mr. Hebert’s report dated May 9th,
              2017, are you able to adopt his conclusions as your own?

       [DEFENSE]: Objection.

       THE COURT: Overruled.

       A      I have reviewed all of his work and I have stated in the document
              review checklist that I do agree with all of his conclusions in his report
              and the statistical analysis, yes.[11]

       11
          Ms. Morrow stated that the crime lab maintains a “review sheet” in each “case
folder” upon which “the analyst, the technical reviewer and the administrative reviewer
will sign checking off boxes that they have reviewed each of these items.” The “review
sheet” for the 2017 report was not admitted as an exhibit at the hearing on the defense
motion to exclude Ms. Morrow’s testimony or during Ms. Morrow’s testimony before the
jury, and therefore is not part of the record of this case. However, it is undisputed that Ms.
Morrow signed off on the 2017 report prior to its issuance.


                                             13
       Following Ms. Morrow’s testimony, the trial court denied the motion to exclude her

testimony.12 Reflecting on the “protocols and standards” that Ms. Morrow discussed in her

testimony outside the presence of the jury, the court observed:

       [W]hat has impressed me is the fact that they look back over the data that’s
       been generated. That is, the reviewers, the technical reviewers, in this case
       Ms. Morrow. And in other cases, where there’s been challenges … the Courts
       have said that it’s all right for an expert to come in who actually didn’t do
       the lab work, who didn’t actually do the extraction and the amplification,
       things along those lines, but instead relies on the data generated by others’
       efforts in making their analysis and making their conclusion.

               And that’s what I think we have here. We have an individual who is
       reviewing step-by-step the process, the data generated and then looking to
       make sure (a) that the conclusion is correct based on the data and the process
       followed; and (b) not only that the conclusion is correct but there is a certain
       statistical analysis that goes along with that and ensure that that is done.

The court stated that it was not deciding whether the 2017 report was testimonial because

the State was not going to offer it in evidence. The judge subsequently permitted Ms.

Morrow to testify over Miller’s continuing objection.

       Before the jury, Ms. Morrow testified she was the technical reviewer of the 2017

report that Mr. Hebert had produced and that she reviewed his conclusions. She explained

that the technical reviewer “reviews all of the documentation that’s been done, all of the

conclusions, all of the statistics and then signs off that they believe all of these are valid


       12
          After the trial court stated that it was denying “the motion to have Ms. Morrow
excluded,” the defense did not ask for a ruling with respect to Ms. Miller’s testimony as
the technical reviewer of the 2008 report. However, when the State called Ms. Miller as a
witness, defense counsel objected to her testimony on hearsay and confrontation grounds.
The trial court overruled that objection. On appeal, Miller has not argued that the admission
of Ms. Miller’s testimony concerning the 2008 report was erroneous.


                                             14
conclusions.” Asked whether a technical review is a “rubber stamp,” Ms. Morrow

answered: “No. The technical review—we actually look at all of the data and we do review

all of the statistics and all of the interpretation.”

       Ms. Morrow explained that the 2017 report “compared all of the data from 2008 to

another known individual,” and that the “known individual is Mr. Oliver Miller.” In stating

the results of the various tests, Ms. Morrow used the exact language of the 2017 report in

several instances. For example, Ms. Morrow testified that, as to the left breast swabs from

2008, “Oliver Miller is the source of the major portion of the profile.” The 2017 report

contained the same language. Similarly, Ms. Morrow testified that the swabs of the black

wires “yielded a DNA profile consistent with a mixture of [L.J.], Oliver Miller and

additional minor alleles from an unknown source. Unknown male number 2 is excluded as

a potential contributor to the DNA profile.” The 2017 report again included this exact

language. The same occurred with respect to Ms. Morrow’s discussion of the swabs of the

whiskey bottle. Using almost the exact language of the 2017 report, Ms. Morrow told the

jury that “[t]he swabs of the whiskey bottle yielded a DNA profile consistent with a mixture

of [L.J.], Oliver Miller and an additional minor allele from an unknown source. Unknown

male number 2 is excluded as a possible contributor to the profile.” Ms. Morrow provided

the statistical likelihood of a coincidental match for the mixed profiles from the black wires

and the whiskey bottle, in both instances again using the same language that Mr. Hebert

included in the 2017 report. She also testified that “Oliver Miller is the source of the DNA

profiles” generated from the pillowcase, again using the same language that Mr. Hebert

used in the 2017 report.


                                                15
      In his last question to Ms. Morrow in direct examination, the prosecutor asked: “And

as a result of your technical review, do you agree with the conclusions that Mr. Hebert

came to in this case?” Ms. Morrow answered, “I do, yes.” On cross-examination, Ms.

Morrow acknowledged that she was not present “when any of this was analyzed.” Miller’s

attorney did not question Ms. Morrow about the accuracy of her testimony that Miller’s

known DNA profile matched the profile of “unknown male #1” whose DNA was found on

the evidentiary samples taken from L.J. and her apartment. Nor did she cross-examine Ms.

Morrow about the statistics she conveyed to the jury.

      On June 14, 2018, the jury returned its verdicts, finding Miller guilty of first-degree

rape, attempted first-degree rape, two counts of first-degree sex offense, three counts of

third-degree sex offense, and false imprisonment. He was sentenced to an aggregate of 109

years of imprisonment.

      3. Appeal

      In his appeal to the Court of Special Appeals, Miller argued that Ms. Morrow’s

testimony should have been excluded, and that the “erroneously admitted testimony”

violated his rights to confront adverse witnesses under Article 21 of the Maryland

Declaration of Rights and the Sixth Amendment to the United States Constitution.

According to Miller, Ms. Morrow’s “testimony reading from Hebert’s report and endorsing

its conclusions was testimonial” under State v. Norton. As Mr. Hebert was not available

for cross-examination, Miller contended, the trial court should not have permitted Ms.

Morrow to put Mr. Hebert’s conclusions before the jury. Miller also argued that the trial




                                            16
court improperly imposed separate sentences for rape and attempted rape, and for multiple

counts of third-degree sex offense.

       With respect to Miller’s confrontation argument, the State responded that the 2017

report was not “testimonial” and, therefore, there was no Article 21 or Sixth Amendment

violation. Alternatively, the State argued that, even if the 2017 report was testimonial, Ms.

Morrow, as the technical reviewer of that report, could testify concerning the report’s

conclusions without violating Miller’s rights to confrontation and cross-examination.

       The Court of Special Appeals held that the 2017 report was testimonial because it

was both “formal” and “accusatory.” Miller v. State, No. 2053, 2020 WL 737638, at *7

(Md. Ct. Spec. App. Feb. 12, 2020). The court reasoned that the trial court therefore

violated Miller’s constitutional rights to confrontation by allowing Ms. Morrow to

“effectively read [the contents of the 2017 report] into evidence as the basis of her expert

opinion.” Id. The intermediate appellate court did not address the State’s alternative

argument that, as the technical reviewer of the 2017 report, Ms. Morrow was permitted to

convey the information in the report to the jury without requiring Mr. Hebert to be available

for cross-examination. Concluding that the confrontation error was not harmless beyond a

reasonable doubt, the court remanded for a new trial. Id. at *8. Given this disposition, the

court did not reach Miller’s claim of sentencing error. See id. at *1.

       Following the Court of Special Appeals’ decision, the State filed a motion for

reconsideration and stay of the court’s mandate, which the Court of Special Appeals

denied. On August 21, 2020, this Court granted the State’s motion and stayed the

enforcement of the intermediate appellate court’s mandate, pending disposition of the


                                             17
State’s petition for a writ of certiorari. In its petition, the State presented the following

question:

       Did the Court of Special Appeals err in concluding that the trial court violated
       Miller’s right to confrontation by admitting the results of DNA testing and
       analysis through a witness who did not author the report of DNA testing and
       analysis, but who served as its technical reviewer and thus performed the
       same analysis and reached the same results as the report’s author?

We granted the State’s petition on August 26, 2020. State v. Miller, 470 Md. 223 (2020).

                                             II

                                   Standard of Review

       The decision to admit evidence is ordinarily reviewed for abuse of discretion. See,

e.g., Wheeler v. State, 459 Md. 555, 560-61 (2018). However, this case presents a question

of law. Accordingly, our review is de novo. Langley v. State, 421 Md. 560, 567 (2011). To

the extent we are called upon to consider a mixed question of law and fact, that review is

also de novo. See, e.g., Cartnail v. State, 359 Md. 272, 282 (2000).

                                             III

                                         Discussion

       Article 21 of the Maryland Declaration of Rights, provides that, “[i]n all criminal

prosecutions, every man hath a right … to be confronted with the witnesses against him;

… [and] to examine the witnesses for and against him on oath.” Md. Decl. of Rts. art. 21.

The Confrontation Clause of the Sixth Amendment to the United States Constitution

provides a criminal defendant with the right “to be confronted with the witnesses against

him.” U.S. Const. amend. VI.




                                             18
       In 1980, the Supreme Court held that, when a declarant is not present for cross-

examination at trial, the declarant’s prior out-of-court statement is admissible “if it bears

adequate ‘indicia of reliability,’” which may be inferred when the evidence “falls within a

firmly rooted hearsay exception” or with “a showing of particularized guarantees of

trustworthiness.” Ohio v. Roberts, 448 U.S. 56, 66 (1980). In Crawford v. Washington, 541

U.S. 36 (2004), the Supreme Court overruled Ohio v. Roberts. After examining the

historical background of the Confrontation Clause, the Court stated that its “primary

object” is “testimonial hearsay.” Id. at 53. The Court held that, under the Confrontation

Clause, an absent witness’s out-of-court testimonial hearsay statement is inadmissible

unless “the [witness] is unavailable[] and … the defendant has had a prior opportunity to

cross-examine.” Id. at 59. Crawford involved a tape-recorded statement to police by a

witness in which she described a stabbing. There was no dispute that the witness’s

statement was “testimonial.” However, the Court declined to provide a “comprehensive

definition of ‘testimonial.’” Id. at 68.

       Over the next decade, the Supreme Court considered the applicability of Crawford

to forensic test results in a trio of cases, culminating in the Court’s fractured decision in

Williams v. Illinois, 567 U.S. 50 (2012). As we explain in another decision we issue today,

Leidig v. State, No. 19 (Md. Aug. 5, 2021), Williams revealed that there was not a majority

position on the Supreme Court concerning the minimum requirements for a forensic test

report to qualify as testimonial. See Leidig, slip op. at 1-2, 59-60. Justice Alito wrote an

opinion for a four-Justice plurality in Williams in which he stated that, in order for a

forensic report to be testimonial for purposes of a defendant’s right to confrontation, the


                                             19
report must be “accusatory” – that is, it must have been prepared for the primary purpose

of accusing the defendant of a crime. Williams, 567 U.S. at 82-84 (plurality op.).

       Justice Thomas wrote an opinion concurring only in the judgment in which he

reiterated his long-held view that, “to be testimonial within the meaning of the

Confrontation Clause, the declarant must primarily intend to establish some fact with the

understanding that his statement may be used in a criminal prosecution” and the statement

must “bear[] the formality and solemnity necessary to come within the scope of the

Clause.” Id. at 113-14 (Thomas, J., concurring). In Justice Thomas’s view, an affidavit or

a sworn deposition or some other document that certifies the accuracy of its contents

satisfies this formality/solemnity requirement. See id. at 111.

       Justice Kagan wrote a dissenting opinion for herself and three Justices. See id. at

118-41 (Kagan, J., dissenting). The dissenting Justices would have applied a different

“primary purpose” test that the Court had articulated in the post-Crawford case of Davis v.

Washington, 547 U.S. 813 (2006), which did not concern a scientific report, but rather

involved statements to a 911 operator and to police in response to investigative questioning.

See Williams, 567 U.S. at 135 (Kagan, J., dissenting) (quoting Davis). In Davis, the Court

held that such out-of-court statements are testimonial “when the circumstances objectively

indicate that there is no … ongoing emergency, and that the primary purpose of the

interrogation is to establish or prove past events potentially relevant to later criminal

prosecution.” 547 U.S. at 822.

       With our decision in Leidig, we have adopted a standard under Article 21 for what

makes a scientific report “testimonial,” thereby triggering the rights to confrontation and


                                             20
cross-examination as a matter of Maryland constitutional law. Drawing upon Crawford,

Davis, and Justice Kagan’s dissenting opinion in Williams, we hold in Leidig that, “under

Article 21, a scientific report is ‘testimonial’ if the author of the report reasonably would

have understood that the primary purpose for the creation of the report was to establish or

prove past events potentially relevant to later criminal prosecution.” Leidig, slip op. at 3.

       In this case, the State argued in the Court of Special Appeals that the 2017 report

was not testimonial. The State alternatively argued that, if the 2017 report was testimonial,

Ms. Morrow nevertheless could convey its results and conclusions to the jury, without

violating Miller’s confrontation rights, because she was the report’s technical reviewer.

       Before this Court, the State now concedes that the 2017 report was testimonial

because it was “accusatory” under Justice Alito’s plurality opinion in Williams and this

Court’s prior decision in Norton interpreting the various opinions in Williams. We agree

that the 2017 report was testimonial. Thus, as the State acknowledges, an expert who had

no prior connection to the 2017 report could not convey its conclusions to the jury without

violating Miller’s rights under Article 21 and the Sixth Amendment. However, the State

argues that Ms. Morrow was not just any expert witness; rather, she was the technical

reviewer of the 2017 report. As such, Ms. Morrow independently verified Mr. Hebert’s

results and conclusions and signed off on the report prior to its issuance, thereby adopting

its results and conclusions. Thus, the State argues that Ms. Morrow did not impart

testimonial hearsay, but rather conveyed her own independent opinions to the jury based

on her own results and conclusions. In other words, according to the State, Ms. Morrow

was the witness against Miller concerning the DNA profile match, not Mr. Hebert, and Mr.


                                             21
Hebert therefore was not required to be present for cross-examination about his results and

conclusions.

       Miller argues in response that Ms. Morrow’s status as the technical reviewer is

immaterial. Rather, Miller contends, a witness like Ms. Morrow, who did not participate

in, supervise, or observe any of the physical lab work underlying the DNA analysis cannot

properly testify to that analysis without the analysts who did the lab work being present for

cross-examination. In addition, Miller argues that, even if Ms. Morrow could testify about

the analysis contained in the 2017 report, she improperly relayed Mr. Hebert’s opinions to

the jury by reading the report to the jury verbatim and stating that she agreed with the

conclusions Mr. Hebert reached in the 2017 report. In other words, according to Miller,

Ms. Morrow did not convey her independent opinions to the jury, but instead improperly

provided the jury with Mr. Hebert’s opinions.

       As discussed below, we agree with the State. Where a testifying expert was the

technical reviewer of a DNA report – and therefore, thoroughly reviewed the primary

author’s methods, results, and conclusions and signed off on the report prior to its issuance

– the expert may convey information contained in the report to the trier of fact without the

primary author also being available for cross-examination. In such an instance, the

technical reviewer’s testimony concerning the DNA analysis is not hearsay, but rather is

the technical reviewer’s independent opinion based on the reviewer’s thorough, substantive




                                             22
review of the report and adoption of its results and conclusions as their own. Such

testimony does not violate Article 21 or the Sixth Amendment.13

   A. Caselaw Concerning the Constitutional Implications of “Surrogate”
      Testimony in the Context of Scientific Reports

       As noted above, in the decade following Crawford, the Supreme Court decided a

trio of Confrontation Clause cases involving the meaning of “testimonial” in the context of

scientific reports. First, in Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009), the Court

held that the forensic reports at issue in that case fell within the “core class of testimonial

statements” outlined in Crawford. Id. at 310. In that case, Melendez-Diaz had been charged

with distributing and trafficking cocaine. Id. at 308. At trial, the court admitted into

evidence “certificates of analysis,” the results of which stated that the substance seized

from Melendez-Diaz contained cocaine. Id. The certificates were sworn to by the analysts

before a notary public. Id. The analysts who prepared the certificates were absent from the

trial. Id. Nor did any supervisors or other reviewers of the analysts’ work testify as expert

witnesses to explain the testing procedures and the results of the tests. The trial court simply

admitted the certificates into evidence over Melendez-Diaz’s objection that Crawford

required the analysts to testify in person. Id. at 309. This was in keeping with a


       13
           In Leidig, we announced a standard under Article 21 to determine whether a
scientific report is “testimonial” that differs from the Supreme Court’s understanding of
what makes a scientific report “testimonial” for purposes of the Sixth Amendment. We
explained our reasons for charting our own course concerning that particular question of
confrontation jurisprudence. See Leidig, supra, slip op. at 59-63. In this case, the concerns
that led us to interpret Article 21 differently than the Supreme Court has interpreted the
Sixth Amendment are not present. Thus, we state our holding in terms of both Article 21
and the Sixth Amendment.


                                              23
Massachusetts statute permitting the introduction of the certificates as “prima facie

evidence of the composition, quality, and the net weight of the narcotic analyzed.” Id.

(cleaned up).

          Writing for a five-person Majority, Justice Scalia concluded that the certificates

were admitted in violation of the Confrontation Clause. Among other reasons, the

certificates were affidavits, i.e., “declaration[s] of facts written down and sworn to by the

declarant before an officer authorized to administer oaths.” Id. at 310 (quoting Black’s Law

Dictionary 62 (8th ed. 2004)). Thus, the Majority ultimately held that the “case involve[d]

little more than the application of our holding in Crawford,” as the “Sixth Amendment

does not permit the prosecution to prove its case via ex parte out-of-court affidavits.” Id.

at 329.

          Two years later, the Court decided Bullcoming v. New Mexico, 564 U.S. 647 (2011).

There, the Court considered whether a prosecutor may introduce a forensic laboratory

report through the in-court “surrogate” testimony of an expert who neither signed the report

nor performed or observed the analysis. Bullcoming was arrested for driving while

intoxicated (DWI) and was convicted of aggravated DWI. Id. at 651. The sole evidence

used to support his prosecution for aggravated DWI was a forensic laboratory report that

certified his blood-alcohol concentration was above the threshold for that offense. Id.

          At Bullcoming’s trial, the prosecution presented a “certificate of analyst,” which

was signed by a forensic analyst (Curtis Caylor) assigned to test Bullcoming’s blood

sample. Id. at 653. The State did not call Mr. Caylor to provide in-court testimony. Id. at

655. Instead, the prosecution called an expert (Gerasimos Razatos) who was familiar with


                                              24
the process and procedures involved in the analysis, but who had “neither observed nor

reviewed Caylor’s analysis.” Id. Over Bullcoming’s objection on confrontation grounds,

the trial court admitted Mr. Caylor’s report as a business record during Mr. Razatos’s

testimony. Id. at 655-56. Writing for the five-Justice majority, Justice Ginsburg explained

that, under Crawford and Melendez-Diaz, Bullcoming had a right to confront the witness

who prepared the report, and that the introduction of the report through “surrogate

testimony” of an expert who neither signed the report nor performed or observed the test

reported in it, does not pass constitutional muster. Id. at 652. The Court emphasized that

“surrogate testimony of the kind Razatos was equipped to give could not convey what

Caylor knew or observed about the events his certification concerned, i.e., the particular

test and testing process he employed. Nor could such surrogate testimony expose any

lapses or lies on [Caylor’s] part.” Id. at 661-62 (footnotes omitted).

       Justice Sotomayor wrote a concurring opinion observing that Bullcoming was “not

a case in which the person testifying is a supervisor, reviewer, or someone else with a

personal, albeit limited, connection to the scientific test at issue.” Id. at 672 (Sotomayor,

J., concurring). Indeed, Justice Sotomayor noted, “Razatos conceded on cross-examination

that he played no role in producing the … report and did not observe any portion of …

Caylor’s conduct of the testing.” Id. at 672-73; see also id. at 673 (noting Mr. Razatos’s

“total lack of connection to the test at issue”). Justice Sotomayor explained that the Court

did not need to “address what degree of involvement is sufficient because here Razatos had

no involvement whatsoever in the relevant test report.” Id.




                                             25
        Nor was the Court presented with this question in its third post-Crawford scientific

evidence case, Williams v. Illinois. There, the report in question, which contained a male

DNA profile generated from semen found in the forensic samples, was prepared by

Cellmark Diagnostics, a private laboratory. See Williams, 567 U.S. at 59 (plurality op.).

Two Cellmark laboratory directors signed the report. See id. at 61-64. The profile contained

in the report was later matched to Williams’s reference profile, which had been acquired

in another case. See id. At Williams’s trial, no Cellmark analyst testified, nor was the

Cellmark report admitted into evidence or shown to the trier of fact (the trial judge). See

id. at 61-62. Rather, a state forensic analyst, who (not surprisingly) had no connection to

the testing done at Cellmark, compared the DNA profile in the Cellmark report to

Williams’s reference DNA profile and testified that the two profiles matched. Id. Thus, the

Court did not have an opportunity to further consider the question left unresolved in

Bullcoming concerning the degree of involvement a supervisor or reviewer at the testing

laboratory must have to qualify as an acceptable witness to convey the test results to the

trier of fact.

        This Court issued several decisions after Williams concerning whether a DNA report

was testimonial. Relevant here, in Cooper v. State, 434 Md. 209 (2013), the trial court

admitted a forensic analysis report authored by Sarah Shields (the “Shields report”) through

the expert testimony of Ashley Fulmer, a supervisor at Bode, the private laboratory where

Ms. Shields worked. Ms. Fulmer was the technical reviewer of Ms. Shields’s report. See

id. at 219-20. Responding to questions concerning her qualifications to testify as an expert,

Ms. Fulmer testified that, as a supervisor at Bode, she reviewed case files, among other


                                             26
duties. Id. She also explained the difference between an “administrative review” and “a

technical review.” An administrative review “evaluate[s] … grammar, … punctuation and

that sort of stuff,” whereas in a technical review, she would “go through everything in the

case, make sure procedures were followed, make sure things were tested in the right manner

and all of that. Make sure that the results, any conclusions that were made were reported

accurately.” Id. at 220. With respect to the report at issue in Cooper, Ms. Fulmer described

her technical review: “When it comes to me for review, I have all the data that [Ms. Shields]

generated in the processing of this case. I have her final case report. So I’ll sit down and

make sure, like I said, that … she performed the right procedures, that the data looks

accurate and then I also agree with the results that she generated and issued in her report.”

Id. at 221. The trial court overruled Cooper’s objection to Ms. Fulmer “giving any opinion

of somebody else’s analysis,” ruling that Ms. Fulmer could testify “as an expert to the

reports of another individual.” Id. at 222.

       This Court held that the trial court properly admitted Ms. Fulmer’s testimony under

Maryland Rule 5-70314 as the basis for Ms. Fulmer’s expert’s opinion. Id. at 230. We

explained that “Maryland Rule 5-703(b) permits a trial judge, in his or her discretion, to

admit evidence as the factual basis for the expert’s opinion if the evidence is unprivileged,

trustworthy, reasonably relied upon by the expert, and necessary to ‘illuminate’ the expert’s


       14
         At the time, Rule 5-703(a) provided: “The facts or data in the particular case upon
which an expert bases an opinion or inference may be those perceived by or made known
to the expert at or before the hearing. If of a type reasonably relied upon by experts in the
particular field in forming opinions or inferences upon the subject, the facts or data need
not be admissible in evidence.”


                                              27
testimony.” Id. We concluded that the Shields report satisfied all of those criteria. See id.

at 230-31. In particular, we held that the trial court did not abuse its discretion in finding

that the content of the report illuminated Ms. Fulmer’s conclusions based on Ms. Fulmer’s

testimony describing her technical review of the report: “Fulmer testified that when she

reviewed Shields’s work, she ‘ma[de] sure ... [Shields] performed the right procedures, that

the data looks accurate and then I also agree with the results that she generated and issued

in her report.’ In other words, Fulmer adopted the results in the Shields report.” Id. at 231

(alterations in original).

       Although this Court concluded that there was an evidentiary basis to admit the

Shields report in connection with Ms. Fulmer’s testimony, that did not end the inquiry. We

then analyzed whether the admission of the report violated Cooper’s rights to

confrontation. Concluding that the Shields report lacked formality and, therefore, was not

testimonial under Derr v. State, 434 Md. 88 (2013) (“Derr II”),15 we held the report was



       15
          Prior to the Supreme Court deciding Williams v. Illinois, this Court issued its
opinion in Derr v. State, 422 Md. 211 (2011) (“Derr I”), in which we held that the DNA
“bench work” and rough notes at issue in that case were testimonial. See id. at 236-38.
After issuing Williams, the Supreme Court vacated this Court’s judgment in Derr I and
remanded the case for further consideration. Maryland v. Derr, 567 U.S. 948 (2012). On
remand, we decided Derr II and declined to reinstate Derr I on independent state law
grounds. See Derr II, 434 Md. at 104-05. Under Marks v. United States, 430 U.S. 188
(1977), the Majority in Derr II discerned Justice Thomas’s concurring opinion – and its
requirement that an extrajudicial statement be formal in order for the statement to be
testimonial – as the narrowest holding in Williams. Derr II, 434 Md. at 114. The Majority
therefore stated that “forensic evidence must be at least formalized to be testimonial.” Id.
at 118. We subsequently refined our analysis of Williams in Norton, directing Maryland
courts to consider both Justice Thomas’s concurring opinion and Justice Alito’s plurality
opinion in Williams when deciding whether a scientific report is testimonial. See Norton,
443 Md. at 547-48. Cooper was decided a few days after Derr II and before Norton. Thus,

                                             28
not testimonial. Because the trial court did not abuse its discretion in admitting the report

as “basis” evidence, and because the admission of the report did not violate Cooper’s

confrontation rights, we affirmed Cooper’s convictions. Cooper, 434 Md. at 245.

       In Norton, we held that the DNA report at issue in that case was testimonial under

both Justice Thomas’s formality test and Justice Alito’s accusatory test, as expressed in

their Williams opinions. Norton, 443 Md. at 548-49. Therefore, we held, that report “could

come into evidence only if Norton had a chance to cross-examine the responsible analyst.”

Id. at 552. In the case of Norton’s report, the testifying expert witness (Michael Cariola)

had been the supervisor of the DNA analyst (Rachel Cline) who “conducted the DNA

testing and prepared the report.” Norton v. State, 217 Md. App. 388, 392 (2014). Mr.

Cariola testified that he had “reviewed all the materials, all of the notes, the lab notes, all

of the data that was generated, the paperwork and the final report.” Norton, 443 Md. at 522.

However, Mr. Cariola did not testify that he had done that review as part of the creation

and issuance of the report. Nor did he sign the report. Rather, in addition to Ms. Cline,

Susan Bach, identified as a “Forensic Casework Manager,” signed the report. See id. Ms.

Bach, who Norton represented in his brief to this Court was the “technical reviewer who

actually signed the Cline report,”16 did not testify at Norton’s trial. Thus, although we

concluded that Mr. Cariola was not an appropriate witness to convey the results of the



the Court only considered Justice Thomas’s formality requirement in assessing whether the
Shields report was testimonial.

       Respondent’s Brief at 12, State v. Norton, 443 Md. 517 (2015) (No. 67), 2015
       16

WL 1396231, at *12.


                                              29
report to the jury, we did not decide whether the technical reviewer who signed Ms. Cline’s

report could have done so without violating Norton’s confrontation rights.

   B. Ms. Morrow’s Testimony Reporting Her Own Independent Opinions Was
      Not Testimonial Hearsay.

       We conclude that Ms. Morrow’s testimony did not violate Miller’s rights under

Article 21 and the Sixth Amendment because she conveyed her independent expert

opinions to the jury. The information she conveyed to the jury did not constitute hearsay.

Thus, Ms. Morrow’s testimony satisfied Miller’s right to confront the witness against him:

Ms. Morrow.

       We reach this conclusion because Ms. Morrow conducted the technical review of

the 2017 report and signed off on its issuance. She testified that, as the technical reviewer

of the report, she reviewed “all of the documentation that’s been done, all of the

conclusions, all of the statistics and then sign[ed] off” on the report, indicating that she

“believe[d] all of these are valid conclusions.” Asked whether a technical review is a

“rubber stamp,” Ms. Morrow answered: “No. The technical review—we actually look at

all of the data and we do review all of the statistics and all of the interpretation.” In other

words, Ms. Morrow adopted the conclusions in the 2017 report as her own prior to the

issuance of the report. Compare Cooper, 434 Md. at 231 (explaining that, by conducting

the technical review of the Shields report – i.e., “mak[ing] sure . . . [Ms. Shields] performed

the right procedures, that the data looks accurate and [that Ms. Fulmer] also agree[s] with

the results that [Ms. Shields] generated and issued in her report,” Ms. Fulmer “adopted the

results in the Shields report”). Thus, when Ms. Morrow testified about the match between



                                              30
Miller’s DNA reference profile and the DNA profile generated from evidentiary samples,

she relayed the conclusions that she drew before she signed off on the report, based on her

independent review of the same data upon which Mr. Hebert relied to draft the report. Ms.

Morrow became the functional equivalent of a second author of the 2017 report by

thoroughly reviewing all the underlying data, results, and conclusions, and then expressing

her agreement with the report by signing off on it on the review sheet.

       A technical reviewer’s adoption of a report’s results and conclusions – based on a

complete review of the same data the primary author used, and as part of the process of

finalizing and releasing the report – is the key distinction between the situation presented

in this case and cases such as Bullcoming and Norton. The question presented in

Bullcoming was: “Does the Confrontation Clause permit the prosecution to introduce a

forensic laboratory report containing a testimonial certification … through the in-court

testimony of an analyst who did not sign the certification or personally perform or observe

the performance of the test reported in the certification.” Bullcoming, 564 U.S. at 657. The

Court answered that question in the negative, concluding that “surrogate” expert testimony

by Mr. Razatos, who was familiar with the pertinent laboratory procedures, but who had

“neither observed nor reviewed Caylor’s analysis,” was insufficient to satisfy the

Confrontation Clause. Id. at 655. Clearly, Mr. Razatos had “reviewed” Mr. Caylor’s

analysis by the time of trial. What concerned the Court on this point was the fact that Mr.

Razatos did not have “any ‘independent opinion’ concerning Bullcoming’s [blood-alcohol

concentration].” Id. at 662. Had Mr. Razatos signed the blood-alcohol concentration report,

after conducting a technical review of Mr. Caylor’s analysis, Mr. Razatos’s sign-off as the


                                            31
technical reviewer would have evidenced his having independently reviewed Mr. Caylor’s

analysis and his opinion that the analysis was accurate.

       Similarly, in Norton, Mr. Cariola had reviewed Ms. Cline’s final report as well as

all the materials, lab notes, and data that was generated. 443 Md. at 522. However, Mr.

Cariola did not sign the report, nor did he testify that he conducted his review in connection

with the creation of the report. A different lab employee, Ms. Bach, who apparently had

conducted the technical review, signed the report below Ms. Cline. While Mr. Cariola’s

“review” of the report did not qualify him to convey its results and conclusions as his own,

we did not opine whether Ms. Bach’s technical review and her signature on the report

meant that Ms. Bach could have testified as to the results and conclusions of Ms. Cline’s

analysis without violating Norton’s confrontation rights.

       Notably, in her concurring opinion in Bullcoming, Justice Sotomayor wrote that the

case before the Court was not one “in which the person testifying is a supervisor, reviewer,

or someone else with a personal, albeit limited, connection to the scientific test at issue.”

564 U.S. at 672 (Sotomayor, J., concurring). Indeed, Justice Sotomayor noted Mr.

Razatos’s “total lack of connection to the test at issue.” Id. at 673. Justice Sotomayor

observed that the Court did not need to “address what degree of involvement is sufficient

because here Razatos had no involvement whatsoever in the relevant test and report.” Id.

       We conclude that Ms. Morrow’s “degree of involvement” in the creation of the 2017

report qualified her to convey the information in the report to the jury without violating

Miller’s rights to confrontation. Ms. Morrow’s “involvement” with the 2017 report

required her to: (1) thoroughly review all the data that Mr. Hebert used; (2) independently


                                             32
determine whether or not Mr. Hebert’s results and conclusions were correct; and (3) if they

were correct, sign off on the report’s issuance. In our view, this degree of involvement

made Ms. Morrow the functional equivalent of a second author of the report and thus

rendered her testimony concerning the information contained in the report nonhearsay.

       We find support for this conclusion by reference to the FBI’s Quality Assurance

Standards for Forensic DNA Testing Laboratories, to which participants in CODIS and

NDIS must adhere. The Standards require laboratories to “conduct and document …

technical reviews of all case files and reports to ensure conclusions and supporting data are

reasonable and within the constraints of scientific knowledge.” FBI QAS, at Std. 12.1. The

QAS also define the role and responsibilities of a technical reviewer. Among other things,

Standard 12.2 requires that a technical review include:

              12.2.1 A review of all case notes, all worksheets, and the electronic
              data (or printed electropherograms or images) supporting the
              conclusions.

              12.2.2 A review of all DNA types to verify that they are supported by
              the raw or analyzed data (electropherograms or images).

              12.2.3 A review of all profiles to verify correct inclusions and
              exclusions (if applicable) as well as a review of any inconclusive
              result for compliance with laboratory guidelines.

              12.2.4 A review of all controls, internal lane standards and allelic
              ladders to verify that the expected results were obtained.

              12.2.5 A review of statistical analysis, if applicable.

              12.2.6 A review of the final report’s content to verify that the
              results/conclusions are supported by the data. The report shall address
              each tested item or its probative fraction.




                                             33
The QAS further requires the laboratory to document each element of the technical review.

Id. at Std. 12.4.

       The QAS’s requirements for a technical review are comprehensive. Compliance

with these standards requires testing laboratories to dedicate substantial resources to quality

control. In essence, a second analyst must follow behind the original analyst and check

everything the original analyst did. In doing so, the Standards help ensure that DNA profile

information ultimately entered into CODIS and NDIS is accurate and, thus, when a match

subsequently occurs within CODIS, the match accurately reflects a basis for further

investigation and potential prosecution.

       As noted at the outset of this opinion, the sexual assault of L.J. quickly went from a

nine-year-old cold case to a charged case as a direct result of a CODIS hit after Miller’s

known reference sample was entered into the system. This case is just one of more than

500,000 instances in which a CODIS hit has generated a lead for law enforcement. CODIS

provides an immensely powerful tool for law enforcement. That type of tool requires

accountability. The requirement of a robust technical review of all case files and reports

helps foster that accountability within the many laboratories that conduct DNA analyses

across the United States.

       This standardized requirement of accountability convinces us that an analyst who

conducts a technical review of a report, and who ultimately agrees with the report’s results

and conclusions and signs off on its issuance, should be deemed the functional equivalent

of a second author of the report. Absent the technical reviewer’s approval following their

substantive review of the report, the laboratory does not issue the report. In other words,


                                              34
the technical reviewer is accountable for the substance of the report. Testimony by a

technical reviewer concerning the results and conclusions contained in the report that the

reviewer adopted as their own is not hearsay. Put another way, because the technical

reviewer has done a thorough review of all aspects of the primary author’s analysis and

signed off on the report before its issuance, the technical reviewer qualifies as a

“responsible analyst” whom the defendant has a right to cross-examine. Norton, 443 Md.

at 552.17

       Our conclusion is in keeping with authority from other jurisdictions. In Galloway v.

State, 122 So.3d 614 (Miss. 2013), Galloway moved to exclude the testimony of Bonnie

Dubourg, a forensic DNA analyst whose lab conducted DNA testing on blood and tissue

samples. See id. at 635. Ms. Dubourg did not do the tests herself; the analyst who had

conducted the tests was Julie Golden, another DNA analyst at the same lab. See id. at 635-

36. Ms. Dubourg was Ms. Golden’s technical reviewer. Id. at 637. Galloway objected to

Ms. Dubourg’s testimony, contending that it was the type of surrogate testimony that

Bullcoming prohibits. In particular, Galloway contended that Ms. Golden was a necessary



       17
          In Cooper, we held that the Shields report was admissible under Maryland Rule
5-703 as the basis for Ms. Fulmer’s opinion. 434 Md. at 230. However, we then went on
to analyze whether the admission of the report violated Cooper’s confrontation rights; we
held that there was no constitutional violation because the Shields report was not “formal”
enough to be testimonial. See id. at 231-36. If we were to decide Cooper today, we likely
would reach the same result but for different reasons. Under Leidig, we likely would
conclude, contrary to our decision in Cooper, that the Shields report was testimonial.
However, the information contained in the Shields report likely was admissible through the
testimony of Ms. Fulmer because she was the technical reviewer of the Shields report. See
id. at 221.


                                            35
witness to answer questions about “her critical tasks of initial presumptive testing, DNA

extraction (including the differential extraction of the DNA on a vaginal swab), DNA

quantitation, polymerase chain reaction (PCR), the separation and detection of PCR-

produced STR (short tandem repeat) alleles and the production of electropherograms

through electrophoresis.” Id. Galloway also argued that “only Golden could have been

examined concerning possible contamination of the samples and her vigilance in

attempting to prevent it.” Id.

       The Supreme Court of Mississippi rejected Galloway’s contentions, relying on Ms.

Dubourg’s technical review to conclude that she was a proper witness to testify about the

conclusions set forth in Ms. Golden’s report:

       Distinguishable from Bullcoming, the record here illustrates that Dubourg,
       as the technical reviewer assigned to the case, was familiar with each step of
       the complex testing process conducted by Golden, and Dubourg performed
       her own analysis of the data…. Dubourg personally analyzed the data
       generated by each test conducted by Golden and signed the report. Given
       Dubourg's knowledge about the underlying testing process and the report
       itself, any questions regarding the accuracy of the report due to possible
       contamination of the DNA samples could have been asked of Dubourg.

Id. at 637-38; see also Ex parte Ware, 181 So.3d 409, 412, 416-17 (Ala. 2014) (affirming

admission of Cellmark DNA report into evidence through the testimony of a Cellmark

molecular geneticist, who supervised and reviewed the testing and analysis in question and

who signed the report; the witness testified that, “as the reviewer of all the work done in

this case,” he had reviewed “all the analyses that were performed to ensure that they were

performed in accordance with Cellmark’s standard operating procedures and also ensured

that the conclusions drawn from the data were accurate and appropriate as well.”) (cleaned



                                            36
up); cf. State v. Lebrick, 223 A.3d 333, 353-57 (Conn. 2020) (testimony of ballistics

technical reviewer did not violate the Confrontation Clause, where the witness’s testimony

was based on his “independent judgment, the basis of which could be tested through cross-

examination”) (cleaned up); State v. Watson, 185 A.3d 845, 858-59, 859 n.3 (N.H. 2018)

(permissible for analyst to testify concerning toxicology test results where, although he did

not perform the testing, he had “reviewed all of the testing results” during the preparation

of the report and he “testified to his own, independent conclusions”; and collecting

decisions of “at least seven federal courts and 21 state courts, which, in opinions since

2012, have found no Confrontation Clause violation under similar circumstances”).

       The cases that Miller cites do not persuade us to the contrary. In Gardner v. United

States, 999 A.2d 55, 59 (D.C. 2010), two testifying experts testified concerning DNA test

results. Neither testifying expert had performed the testing or supervised the analyst who

conducted the tests. Rather, both experts were the technical reviewers of the lab reports.

Id. The trial court admitted the reports into evidence, and the testifying experts read directly

from the reports; one of the witnesses “referred to enlarged copies of the lab report … to

help her explain the testing process and the results.” Id. The District of Columbia Court of

Appeals held that the admission of the reports and the testimony of the expert witnesses

violated the Confrontation Clause. See id. at 60-61. Although the Gardner Court referred

to the expert witnesses as technical reviewers, it is not clear from the opinion whether the

prosecution laid a foundation that would have allowed the trial court to conclude that the

witnesses had actually conducted the type of thorough review of the testing analysts’ work

and results that we deem critical. What is clear is that the Gardner Court did not refer to


                                              37
the FBI’s Quality Assurance Standards or consider whether a technical reviewer who

conducts the type of review of a DNA report contemplated by those Standards should be

considered the functional equivalent of a second author of the report.

       Other cases upon which Miller relies distinguish between an expert who, while not

the author of a DNA report, participated in or observed some of the testing, and an expert

who did not have any role at all in the testing and only later reviewed a DNA report. Mr.

Razatos, the testifying expert in Bullcoming, is an example of the latter. One example of

the former was the testifying expert in State v. Medicine Eagle, 835 N.W.2d 886 (S.D.

2013), which Miller cites in his brief. In that case, Barbara Leal, a forensic DNA analyst,

performed some of the bench work that led to the generation of two DNA profiles and

wrote the testing lab’s report concerning one of the profiles. Id. at 890-91, 895. She was

the only analyst who testified at Medicine Eagle’s trial. The Supreme Court of South

Dakota found no error in the admission of Ms. Leal’s testimony in which she provided

results of both tests:

       Leal participated in various steps of both the 2008 and 2011 testing and even
       wrote the original report regarding the results of the 2011 Y–STR testing.
       Also, Leal independently reviewed, analyzed, and compared the data
       obtained during the 2008 Y–STR testing. She then came to her own
       independent conclusions about whether Medicine Eagle could be excluded
       as a contributor to the samples. In addition, the 2008 and 2011 Y–STR testing
       reports were not introduced at trial through Leal. Instead, only the chart Leal
       created, which contained a summary of her conclusions and statistical
       calculations for each sample, was admitted into evidence. Further, Leal only
       testified about her own conclusions and statistical calculations. Finally,
       Medicine Eagle had an adequate opportunity to cross-examine Leal at trial
       regarding her conclusions and statistical calculations. Therefore, under the
       circumstances of this case, we conclude that Medicine Eagle’s Sixth
       Amendment right to confrontation was not violated by the trial court's
       admission of Leal’s testimony regarding the 2008 and 2011 Y–STR testing,


                                             38
       even though analysts who performed some steps of the 2008 and 2011 Y–
       STR testing did not testify at trial.

Id. at 898-99 (footnote omitted).

       We do not see why Ms. Leal’s testimony in Medicine Eagle concerning the 2008 Y-

STR testing should be permissible under the Sixth Amendment, while Ms. Morrow’s

testimony as the technical reviewer of the 2017 report should be held to have violated

Miller’s confrontation rights. We perceive no reason why a technical reviewer, who signs

off on a report after checking all of the primary author’s work, would not be able to speak

just as authoritatively to the accuracy of the report as a whole than an analyst who did some

of the bench work that led to the creation of the report and years later independently

reviewed the entire case file.18

       Finally, we take note of Miller’s argument that “Morrow – who did not participate

in, supervise, or observe any of the 2017 bench work – should not have been permitted to

vouch for the testing, or to relay the results of the testing.” However, as was clear to


       18
          Miller also analogizes this case to Derr I, in which this Court held that an FBI
supervisor’s testimony that incorporated the results of bench work performed by other
analysts violated the Confrontation Clause. See Derr I, 422 Md. at 245-49. As noted above,
this Court declined to reinstate Derr I on state law grounds after the Supreme Court vacated
the judgment and remanded the case. Even if any portion of Derr I could be thought to
remain precedential, we believe Derr I placed an unreasonable constraint on the ability of
the State to present cases involving DNA evidence. Under Derr I’s rationale, in every case
involving DNA evidence, the State arguably would be required to present the testimony of
every analyst who performed any part in the bench work that led to the generation of a
DNA profile. In Leidig, we disapprove such an approach, and instead instruct that to satisfy
Article 21, “the state need only call as a witness an analyst with personal knowledge
concerning the accuracy of the numerical DNA profile generated from the preliminary
stages of testing.” Leidig, supra, slip op. at 67-68 (quoting State v. Walker, 212 A.3d 1244,
1267 (Conn. 2019)).


                                             39
Miller’s trial counsel, Mr. Hebert also did not participate in, supervise, or observe any of

the 2017 bench work, or have anything to do with that analysis. Rather, a different analyst,

Christy Silbaugh, was responsible for the 2017 analysis that generated Miller’s reference

DNA profile after the Forensic Services Division obtained Miller’s known standard in

connection with an unrelated sexual assault case. In the trial court and on appeal, Miller

did not argue that Mr. Hebert also would have been an improper witness to convey the

results of the 2017 analysis, and that the State needed to call Ms. Silbaugh as a witness. To

the extent Miller now effectively argues that the State should have produced Ms. Silbaugh,

not Mr. Hebert, that argument is waived.19

       We add two important points. First, this case would be different if Ms. Morrow had

been the administrative reviewer of the 2017 report. As the QAS explain, an administrative

review is an evaluation of the analyst’s final report and its supporting documentation “for

consistency with laboratory policies and for editorial correctness.” FBI QAS, at Std. 2

(definitions). Under the QAS, an administrative reviewer must:



       19
          Ms. Morrow was the technical reviewer of the 2017 report produced by Mr.
Hebert, not Ms. Silbaugh’s report. There was not much to technically review in Mr.
Hebert’s report. Mr. Hebert did not report on the lab work that Ms. Silbaugh had done in
2017 (or on the lab work that was done in 2008 to generate the DNA profile of “unknown
male #1”). Rather, Mr. Hebert wrote in the 2017 report that Miller was the source of the
DNA found in the various forensic samples – i.e., that the profiles matched. He also
provided statistical information. When Ms. Morrow reviewed the 2017 report, the
substantive points she needed to verify were that Mr. Hebert had accurately compared the
2008 and 2017 profiles and had computed the listed probabilities accurately. In the trial
court and on appeal, Miller has not contended that Mr. Hebert incorrectly concluded the
profiles matched or that his statistical analyses were flawed in any respect. Nor has Miller
challenged the sufficiency of the evidence supporting his convictions.


                                             40
            • review the case file and final report for clerical errors and ensure relevant

               case information is included in the report and accurate;

            • review the chain of custody and disposition of the evidence; and

            • follow the laboratory’s administrative review documentation procedures.

See id. at Std. 12.3.

       A technical review is a review for substance; an administrative review is not. See

Cooper, 434 Md. at 219-20 (summarizing witness testimony distinguishing between an

administrative review and a technical review). Unlike a technical reviewer, an

administrative reviewer cannot be viewed as the functional equivalent of a second author

of the report.20

       Second, the label “technical reviewer” does not automatically entitle a witness to

convey information in a DNA report to the trier of fact in place of the primary author. If

challenged, the State must lay a foundation demonstrating that the witness performed the

type of thorough, substantive review of the primary author’s work that the QAS

contemplate a technical review will encompass.21 If a purported technical reviewer did not

conduct a sufficiently thorough review, the trial judge should exclude any testimony that

conveys information contained in the DNA report. On the other hand, if the State lays a


       20
          Thus, in Leidig, we hold that the admission of a testimonial DNA report through
the testimony of an administrative reviewer violated the defendant’s rights to confrontation
and cross-examination under Article 21. See Leidig, supra, slip op. at 69-70.
       21
          Voir dire of the proffered technical reviewer expert outside the presence of the
jury, as was done in this case, will often be an appropriate way for a trial judge to determine
whether the witness actually conducted a sufficient technical review.


                                              41
sufficient foundation to satisfy the trial judge that the technical reviewer is, in fact, a

“responsible analyst” with respect to the results and conclusions contained in the report,

the trial judge should permit the testimony.

   C. Any Error in Referring to Mr. Hebert During Ms. Morrow’s Testimony Was
      Harmless.

       Miller complains that, in two instances, Ms. Morrow explicitly referenced Mr.

Hebert’s conclusions in her testimony. First, on direct examination, after Ms. Morrow

stated that she had reviewed a DNA analysis report dated May 9, 2017, the following

testimony occurred:

       Q      All right. The conclusions that were reached as part of that DNA
       analysis, whose conclusions were those?

       A      Those are the conclusions of the analyst, Thomas Hebert.

Second, at the end of Ms. Morrow’s direct examination, the following occurred:

       Q     And as a result of your technical review, do you agree with the
       conclusions that Mr. Hebert came to in this case?

       A      I do, yes.

       Miller contends that these references to Mr. Hebert’s conclusions with which Ms.

Morrow agreed demonstrates that Ms. Morrow did not convey her independent opinions to

the jury, but instead improperly related testimonial hearsay statements of Mr. Hebert.

       It was appropriate for the State to elicit information about Ms. Morrow’s role in the

process as a technical reviewer so that the jury could properly assess her testimony. That

entailed the jury learning that Mr. Hebert was the primary author of a DNA report and that

Ms. Morrow reviewed his work to come to her independent opinions concerning the results



                                               42
and conclusions of the analysis. Thus, Ms. Morrow permissibly testified that the technical

reviewer “reviews all of the documentation that’s been done, all of the conclusions, all of

the statistics and then signs off that they believe all of these are valid conclusions.” She

made clear that a technical review is not a “rubber stamp,” and reiterated that “we actually

look at all of the data and we do review all of the statistics and all of the interpretation.”

While the State muddied the waters somewhat by eliciting that the conclusions contained

in the report were Mr. Hebert’s and that Ms. Morrow agreed with those conclusions, Ms.

Morrow’s testimony as a whole established that she was conveying her independent

opinions based on her technical review of the case file.

       However, to the extent the inartful questioning quoted above resulted in the jury

learning that a non-testifying analyst agreed with Ms. Morrow, arguably vouching for Ms.

Morrow’s opinions, the error was harmless beyond a reasonable doubt. Miller did not

contest the substance of Ms. Morrow’s opinions. He did not cross-examine her about her

conclusion that the profiles matched or about the statistics she conveyed to the jury. Under

these circumstances, we perceive “no reasonable possibility” that these brief and isolated

references to Mr. Hebert’s conclusions “may have contributed to the rendition of the guilty

verdict.” Dorsey v. State, 276 Md. 638, 659 (1976).22


       22
          Miller also complains that Ms. Morrow read verbatim from Mr. Hebert’s report,
rather than providing her own independent opinions. We discern no error in Ms. Morrow’s
using the same language in her testimony that Mr. Hebert used in the 2017 report. As we
have explained, as the report’s technical reviewer, Ms. Morrow is properly viewed as the
functional equivalent of a second author of the report. Thus, to the extent Ms. Morrow used
language that came directly from the 2017 report, there was no error because she had
previously adopted those words as her own.


                                             43
                                               IV

                                          Conclusion

       As the technical reviewer of Mr. Hebert’s 2017 report, Ms. Morrow was permitted

to convey information contained in that report to the jury without violating Miller’s rights

under Article 21 and the Sixth Amendment. Ms. Morrow thoroughly reviewed all the data

and all the conclusions of the report and signed off on it prior to its issuance. As such, she

became the functional equivalent of a second author of the report. It follows that Ms.

Morrow did not impart testimonial hearsay to the jury, but, rather, conveyed her own

independent opinions based on her independent review of the same data Mr. Hebert had

reviewed. Any error in Ms. Morrow’s references to Mr. Hebert and his conclusions was

harmless beyond a reasonable doubt.

       For these reasons, we reverse the judgment of the Court of Special Appeals and

reinstate Miller’s convictions. We remand the case to the intermediate appellate court to

rule on the sentencing issue that the court did not reach in light of its disposition of Miller’s

appeal.

                                     JUDGMENT OF THE COURT OF SPECIAL
                                     APPEALS REVERSED AND CASE REMANDED
                                     TO THE COURT OF SPECIAL APPEALS FOR
                                     FURTHER PROCEEDINGS CONSISTENT WITH
                                     THIS OPINION. COSTS IN THE COURT OF
                                     SPECIAL APPEALS AND THIS COURT TO BE
                                     PAID BY PETITIONER.




                                               44
APPENDIX
2